RyAN, C. J.
The sale, with the mill property, of one of the lots ordered to be sold separately, was an irregular execution of the judgment, affecting that lot only, which appears to be of little more than nominal value. It could not injure the sale of the mill property to sell it as a whole, with a lot not belonging to it. It may be doubted whether it ought to have disturbed the sale. Lloyd v. Frank, 30 Wis., 306. But it was cured by the release of the lot from the sale, executed and filed by the respondent, who was the purchaser, before the motion was heard. The respondent had himself set the sale aside, so far as it was irregular and the appellant had any right to complain of it.
That irregularity was the only question properly before the court below on the motion to set aside the sale. And the motion was properly denied. No point was made in this court on the costs given by the order appealed. The costs were in the discretion of the court below, and we cannot say that the discretion was abused.
By the Court. — The order of the court below is affirmed.